Greenblott, J.
Appeal from an order of the County Court of Rensselaer County, which denied, without a hearing, an application in the nature of a writ of error coram nobis to vacate a judgment convicting defendant of illegal possession of a firearm, as a felony, and illegal possession of burglar’s instruments, as a felony. We need not pass on all the *975grounds that might be urged for affirmance, as People v. Morgan (270 App. Div. 859) is alone dispositive of this appeal. The gravamen of the Federal conviction includes the concealing of the stolen automobile, restricted, however, to interstate transportation. Such concealment of property is clearly a crime in this State (see former Penal Law, § 1308). Order affirmed. Gibson, P. J., Herlihy, Reynolds, Staley, Jr., and Greenblott, JJ., concur in memorandum by Greenblott, J.